IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00301-CR
 
Mark Anthony Clark,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the 82nd District Court
Falls County, Texas
Trial Court No. 6036
 

MEMORANDUM  Opinion





 
          Mark Anthony Clark filed a notice of appeal
from the trial court’s denial of his Petition for Writ of Error Coram Nobis.  
          The common law writ of coram nobis has
no application in this State, and we have no jurisdiction of the appeal of a
denial of a writ of coram nobis.[1]  See
Ex parte Massey, 157 Tex. Crim. 491, 249 S.W.2d 599, 601 (Tex. Crim.
App. 1952); In re Reyes, No. 10-05-00234-CR, 2005 Tex. App. LEXIS 5568
(Tex. App.—Waco July 13, 2005, orig. proceeding).
          Accordingly, this appeal is dismissed.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed August 31, 2005
Do
not publish
[CRPM]




[1] We
will not characterize the document filed in the trial court as a writ of habeas
corpus because it is clear that Clark knows what a writ of habeas corpus is and
has used that post-conviction writ previously.